

116 HR 6205 IH: Assistance for Workers Harmed by COVID–19 Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6205IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Ms. DelBene introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to certain workers adversely affected by disruptions in global supply chains from the Coronavirus Disease (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the Assistance for Workers Harmed by COVID–19 Act.2.FindingsCongress finds the following:(1)In recognition that trade policy can result in disparate and disruptive changes to the economy, the Trade Adjustment Assistance program was enacted to help workers adversely impacted by global trade.(2)The Coronavirus Disease (COVID–19) has severely disrupted global supply chains due to China’s role as the main supplier of intermediate outputs for manufacturing companies around the world. A drop in the Chinese supply of these inputs negatively impacts production for American manufacturers.(3)COVID–19 has also depressed cargo volumes at major ports in the United States and closed off certain foreign markets to American exporters.(4)Workers adversely impacted by these effects deserve access to trade adjustment assistance.3.Adjustment assistance for disruptions in global supply chains caused by the Coronavirus Disease (COVID–19)Section 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended—(1)in subparagraph (A)(iii), by striking or at the end;(2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(C)(i)the sales or production, or both, of such firm have decreased absolutely;(ii)(I)exports of articles produced or services supplied by such firm have decreased, or(II)imports of articles used in the production of articles described in subclause (I) have decreased,in whole or in part from disruptions in global supply chains affected by the Coronavirus Disease (COVID-19); and (iii)the decrease in exports described in clause (ii)(I) or the decrease in imports described in clause (ii)(II), as the case may be, contributed importantly to such workers’ separation or threat of separation and to the decrease in the sales or production of such firm..